Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 18, 2018

                                      No. 04-18-00613-CV

                            IN THE INTEREST A. T., A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01707
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a trial court’s order terminating appellant’s parental
rights. Appellant’s brief was due October 15, 2018. Appellant has filed a motion for extension
of time asking for an additional fourteen days in which to file appellant’s brief. After review, we
GRANT appellant’s motion and ORDER appellant to file her brief in this court on or before
October 29, 2018.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court